Citation Nr: 0618282	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-20 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied entitlement to service 
connection for hepatitis C.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference in October 2004.  A transcript of 
that proceeding is of record in the claims file.

In February 2005, the Board remanded this issue for further 
development, to include obtaining additional service medical 
and personnel records.  Additional development has been 
completed; therefore, the claim is now properly before the 
Board for final appellate review.  


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has current hepatitis C 
that is due to any incident or event in military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In September 2004 and April 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim as well as its duty to assist him in 
substantiating his claim under the VCAA.  In addition, the 
discussions in the October 2002 Statement of the Case (SOC) 
and September 2004 and December 2005 Supplemental Statements 
of the Case (SSOCs) informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The RO also sent the veteran a letter in May 2006 
advising him that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Although the September 2004 and April 2005 letters did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertain[s] to his claim, see 38 C.F.R. 
§ 3.159(b)(1), the September 2004 letter informed him that 
additional information and evidence was needed to support his 
claim and asked him to send the information and evidence to 
the RO.  In addition, the December 2005 SSOC contains the 
complete text of the VCAA implementing regulation at 
38 C.F.R. § 3.159(b)(1), which contains such notice.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, at 1333.  

In Pelegrini, the Court of Appeals for Veterans Claims held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Although 
the veteran was not given complete notification of the VCAA 
requirements until after the initial unfavorable RO decision, 
he has not been prejudiced thereby.  Together, the September 
2004, April 2005, and May 2006 letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  Following 
those letters, the veteran was given an opportunity to submit 
additional records.  Likewise, the October 2002 SOC and 
September 2004 and April 2005 SSOCs were issued, which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
the notice.  Further, it finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed hepatitis C is not one of those 
diseases subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Applying the legal criteria above, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for hepatitis C.  Specifically, the Board notes 
there is no competent evidence showing that the veteran's 
current diagnosis is related to military service.  

Review of the evidence shows the veteran is currently 
diagnosed with hepatitis C.  See September 2005 VA treatment 
record.  The first time the veteran is shown to have 
hepatitis C in the evidence of record is in an October 1999 
private medical record.  At that time, he was being 
discharged from the hospital for an upper gastrointestinal 
bleed.  The discharge summary reflects the veteran was 
diagnosed with hepatitis C following a positive laboratory 
report, and that he reported having a history of hepatitis 
during military service.  The veteran was also noted to have 
a positive drug screen for cocaine during his hospital stay.  
Similarly, a September 1999 treatment record reveals that, on 
admission to the hospital, the veteran's wife reported the 
veteran used alcohol daily and occasionally used cocaine.  

The service medical records (SMRs) reveal that, in November 
1973, the veteran was hospitalized for complaints of dark 
urine and scleral icterus.  The diagnosis was viral 
hepatitis, hepatitis associated antigen positive.  The 
veteran denied any needle contacts or illicit drug use.  The 
SMRs are negative for any other complaints, treatment, or 
findings related to hepatitis.  At the veteran's separation 
examination in July 1974, the examiner noted that the veteran 
previously had hepatitis, without any sequelae.  

In September 2001, the veteran was afforded a VA examination 
to determine whether his current diagnosis of hepatitis C is 
related to the viral hepatitis he had in service.  The 
examiner reviewed the claims file and noted the veteran's 
medical history, including his history of chronic liver 
disease.  The examiner noted that the veteran's risk factors 
for liver disease included intravenous drug use in 1973 and 
1974, alcohol use until 1998, a blood transfusion in 1998, 
and high risk sexual activity in the past.  After examining 
the veteran, the diagnosis was hepatitis C with chronic liver 
failure, past positive hepatitis A virus, and chronic liver 
disease related to the hepatitis C virus.  In attempting to 
render an opinion as to whether the veteran's current 
diagnosis is related to the hepatitis manifested in service, 
the examiner stated the veteran definitely had hepatitis A in 
service, as shown in his SMRs and VA blood test results which 
reflect he had remote positive hepatitis A.  As to the 
veteran's current diagnosis of hepatitis C, the examiner 
stated that no testing will show when his hepatitis C began 
or if he had hepatitis C in service, but noted it could have 
started with his intravenous (IV) drug use in service.  The 
examiner also stated, however, that the hepatitis C could 
have been present when he was positive for hepatitis A.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although the September 2001 VA examiner's opinion suggests 
the veteran could have had hepatitis C when he was positive 
for hepatitis A during service, the Board finds the opinion 
to be of lessened probative value because it is equivocal and 
speculative.  The September 2001 VA opinion merely proposes 
the possibility that the veteran's current diagnosis is 
related to military service.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In fact, the Board notes the September 2001 VA opinion also 
suggests the veteran's hepatitis C could be related to his 
history of intravenous drug use during service.  Setting 
aside the question of whether the veteran committed willful 
misconduct by engaging in IV drug abuse in service, the Board 
finds the September 2001 VA opinion to be of reduced 
probative value in terms of establishing a nexus between the 
veteran's current diagnosis and military service, for the 
same reasons expressed above, i.e., an opinion which is 
merely speculative in nature must be discounted in 
adjudicating a claim.  In making the above determination, the 
Board does consider the September 2001 VA examination report 
to be competent medical evidence, but it is important to note 
that, after review of the claims file and examination of the 
veteran, the examiner was simply unable to determine to a 
reasonable degree of certainty that the veteran's current 
hepatitis C is etiologically related to service.  

After carefully reviewing the evidence, the Board finds there 
is no competent medical evidence of record which links his 
current hepatitis C to military service.  The Board has no 
reason to doubt that the veteran sincerely believes he has 
hepatitis C that is due to his military service.  However, 
there is no medical evidence of record which reasonably 
supports the veteran's assertion, and there is no indication 
that the veteran has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In addition, the Board notes the veteran was asked 
to provide additional evidence which might support his 
contentions in this regard, but he did not avail himself of 
that opportunity.

The Board notes the veteran and his representative have 
raised additional issues with regard to this claim.  At the 
October 2004 videoconference hearing, the veteran argued that 
certain service medical records included in the claims file 
do not correspond to his military service.  Specifically, the 
veteran testified that SMRs dated in July 1973 and January 
1974 reflect treatment in a drug and alcohol treatment 
program, but that he did not undergo such treatment during 
service.  In considering the veteran's argument, the Board 
notes the records do not clearly identify the veteran to whom 
they correspond, as the identifying information is missing 
from the record or appears to have been erased and written 
over by hand.  In addition, the Board notes the National 
Personnel Records Center was unable to locate records showing 
the veteran underwent drug and alcohol treatment during 
service.  Therefore, in making the above determination, the 
Board has not considered the SMRs reflecting that the veteran 
underwent treatment for drug and alcohol abuse during 
service.  

The veteran also testified that he has never used intravenous 
drugs.  However, in August 2001, the veteran submitted a 
written statement listing his risk factors for hepatitis C, 
including using IV drugs on two occasions during service.  In 
addition, the record contains evidence which reflects the 
veteran has a history of IV drug use.  See September and 
October 1999 private medical records, VA treatment records 
dated September 2000 and January 2001, and September 2001 VA 
examination report.  Therefore, the Board finds that the 
preponderance of the evidence shows the veteran has a history 
of post-service IV drug use.  Moreover, the indication of in-
service IV drug abuse would raise the specter of an etiology 
for hepatitis of willful misconduct origin, which theBoard is 
not invoking against the veteran at this time.  

Even if the Board were to find that the veteran does not have 
a history of post-service intravenous drug use, there is 
uncontroverted evidence showing that he has other risk 
factors for hepatitis C, including a history of intranasal 
cocaine use, alcohol use, and high risk sexual activity.  
Therefore, because there is no competent, non-speculative 
medical evidence relating the veteran's hepatitis C to 
service and there is competent evidence showing he has post-
service risk factors for contracting hepatitis C, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for hepatitis C.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to service 
connection for hepatitis C, and the benefit-of-the-doubt is 
not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for hepatitis C is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


